The plaintiff is appealing from an order entered by the Superior Court. The order directed that the plaintiff may be removed from office as Chief of Police of the town of East Greenwich by an affirmative vote of a majority (2 members) of the 3-member quorum of the Town Council hearing the matter. The town manager subsequently *952removed the plaintiff with the approval of four of the five members of the Town Council. The parties are currently before the Superior Court to determine the legality of that removal pursuant to the provisions of G.L. 1956 (1970 Reenactment) §45-20-1.1 for a trial de novo.
Nolan ir Dailey, Peter Nolan, Leo J. Dailey, for plaintiff. Hinckley, Allen, Salisbury <b Parsons, Robert W. Lovegreen, for defendants.
After hearing counsel, we determined that the order of the Superior Court was interlocutory and therefore not appeal-able. See Town of Lincoln v. Cournoyer,_R.I._, 375 A.2d 410 (1977); Redfern v. Church of Mediator in Providence, 101 R.I. 182, 221 A.2d 453 (1966). Nor does this case come within the exceptions allowed under the doctrine of McAuslan v. McAuslan, 34 R.I. 462, 83 A. 837 (1912). Therefore, the plaintiffs appeal is dismissed without prejudice. The plaintiff may raise this point on appeal from a final judgment of the Superior Court in the event that such final judgment is adverse to the plaintiff.